 



Exhibit 10.2
 
SALE AGREEMENT
by and between
BANC OF AMERICA SECURITIES AUTO TRUST 2006-G1,
as Issuer
and
BAS SECURITIZATION LLC,
as Seller
Dated as of November 14, 2006
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND USAGE
    1  
SECTION 1.1 Definitions
    1  
SECTION 1.2 Other Interpretive Provisions
    1  
ARTICLE II CONVEYANCE OF TRANSFERRED ASSETS
    2  
SECTION 2.1 Conveyance of Transferred Assets
    2  
SECTION 2.2 Representations and Warranties of the Seller regarding the
Receivables
    2  
SECTION 2.3 Repurchase upon Breach
    3  
ARTICLE III THE SELLER
    3  
SECTION 3.1 Representations and Warranties of Seller
    3  
SECTION 3.2 Liability of the Seller; Indemnities
    5  
SECTION 3.3 Merger or Consolidation of, or Assumption of the Obligations of,
Seller
    6  
SECTION 3.4 Limitation on Liability of Seller and Others
    6  
SECTION 3.5 Seller May Own Notes and/or Residual Interest
    7  
SECTION 3.6 Sarbanes-Oxley Act Requirements and 1934 Act Filings
    7  
SECTION 3.7 Compliance with Organizational Documents
    7  
SECTION 3.8 Perfection Representations, Warranties and Covenants
    7  
ARTICLE IV MISCELLANEOUS PROVISIONS
    7  
SECTION 4.1 Amendment
    7  
SECTION 4.2 Protection of Title
    9  
SECTION 4.3 Other Liens or Interests
    9  
SECTION 4.4 Transfers Intended as Sale; Security Interest
    9  
SECTION 4.5 Information Requests
    10  
SECTION 4.6 Notices, Etc
    10  
SECTION 4.7 Choice of Law
    11  
SECTION 4.8 Headings
    11  
SECTION 4.9 Counterparts
    11  
SECTION 4.10 Waivers
    11  
SECTION 4.11 Entire Agreement
    11  
SECTION 4.12 Severability of Provisions
    11  

                  Sale Agreement (2006-G1)

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 4.13 Binding Effect
    11  
SECTION 4.14 Acknowledgment and Agreement
    11  
SECTION 4.15 Cumulative Remedies
    12  
SECTION 4.16 Nonpetition Covenant
    12  
SECTION 4.17 Submission to Jurisdiction; Waiver of Jury Trial
    12  
SECTION 4.18 Limitation of Liability
    13  
SECTION 4.19 Third-Party Beneficiaries
    13  
Schedule I            Notice Addresses
       
 
       
Exhibit A            Form of Assignment pursuant to Sale Agreement
       
Exhibit B            Perfection Representations, Warranties and Covenants
       
 
       
Appendix A       Definitions
       

                  Sale Agreement (2006-G1)

-ii-



--------------------------------------------------------------------------------



 



     SALE AGREEMENT, dated as of November 14, 2006 (as amended, supplemented or
otherwise modified and in effect from time to time, this “Agreement”), by and
between BANC OF AMERICA SECURITIES AUTO TRUST 2006-G1, a Delaware statutory
trust (the “Issuer”) and BAS SECURITIZATION LLC, a Delaware limited liability
company, as seller (the “Seller”).
     WHEREAS, the Issuer desires to purchase from the Seller a portfolio of
motor vehicle receivables, including motor vehicle retail installment loans that
are secured by new and used automobiles and light-duty trucks; and
     WHEREAS, the Seller is willing to sell such portfolio of motor vehicle
receivables and related property to the Issuer;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:
ARTICLE I
DEFINITIONS AND USAGE
     SECTION 1.1 Definitions. Except as otherwise specified herein or as the
context may otherwise require, capitalized terms used but not otherwise defined
herein are defined in Appendix A hereto, which also contains rules as to usage
that are applicable herein.
     SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under generally accepted accounting principles; (b) terms defined in Article 9
of the UCC as in effect in the relevant jurisdiction and not otherwise defined
in this Agreement are used as defined in that Article; (c) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement as
a whole and not to any particular provision of this Agreement; (d) references to
any Article, Section, Schedule, Appendix or Exhibit are references to Articles,
Sections, Schedules, Appendices and Exhibits in or to this Agreement and
references to any paragraph, subsection, clause or other subdivision within any
Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (e) the term “including” means
“including without limitation”; (f) except as otherwise expressly provided
herein, references to any law or regulation refer to that law or regulation as
amended from time to time and include any successor law or regulation;
(g) references to any Person include that Person’s successors and assigns; and
(h) headings are for purposes of reference only and shall not otherwise affect
the meaning or interpretation of any provision hereof.

                  Sale Agreement (2006-G1)

 



--------------------------------------------------------------------------------



 



ARTICLE II
CONVEYANCE OF TRANSFERRED ASSETS
     SECTION 2.1 Conveyance of Transferred Assets. In consideration of the
Issuer’s sale and delivery to, or upon the order of, the Seller of all of the
Notes and the Residual Interest on the Closing Date, the Seller does hereby
irrevocably sell, transfer, assign and otherwise convey to the Issuer without
recourse (subject to the obligations herein) all right, title and interest of
the Seller, whether now owned or hereafter acquired, in, to and under the
Transferred Assets, identified in an Assignment substantially in the form of
Exhibit A delivered on the Closing Date. The sale, transfer, assignment and
conveyance made hereunder does not constitute and is not intended to result in
an assumption by the Issuer of any obligation of the Seller, BANA, CARI or any
Originator to the Obligors or any other Person in connection with the
Receivables or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.
     SECTION 2.2 Representations and Warranties of the Seller regarding the
Receivables. The Seller makes the following representations and warranties with
respect to the Receivables, on which the Issuer relies in purchasing the
Receivables and pledging the same to the Indenture Trustee. Such representations
and warranties speak as of the Closing Date, but shall survive the sale,
transfer and assignment of the Receivables by the Seller to the Issuer pursuant
to this Agreement and the pledge of the Receivables by the Issuer to the
Indenture Trustee pursuant to the Indenture.
     (i) Schedule of Receivables. No selection procedures adverse to the
Noteholders have been used by the Seller in selecting the Receivables from all
receivables owned by the Seller which were acquired from BANA pursuant to the
Purchase Agreement.
     (ii) No Sale or Transfer. No Receivable has been sold, transferred,
assigned or pledged by the Seller to any Person other than the Issuer.
     (iii) Good Title. Immediately prior to the conveyance of the Receivables
pursuant to this Agreement, the Seller had good and marketable title thereto,
free of any Lien; and, upon execution and delivery of this Agreement by the
Seller, the Issuer shall have all of the right, title and interest of the Seller
in and to the Receivables, the unpaid indebtedness evidenced thereby and the
collateral security therefor, free of any Lien.
     (iv) Delinquencies. As of the Cut-Off Date, no Receivable has any payment
more than 30 days past due, that is, the payments due on that Receivable in
excess of $25.00 have been received within 30 days of the scheduled payment
date, except that up to 0.96% and 0.12% of the aggregate Amount Financed may
consist of Receivables between 31 and 60 days past due and 61 to 90 days past
due, respectively.

                  Sale Agreement (2006-G1)

2



--------------------------------------------------------------------------------



 



     SECTION 2.3 Repurchase upon Breach. (a) Upon discovery by any party hereto
of a breach of any of the representations and warranties set forth in
Section 2.2 with respect to any Receivable at the time such representations and
warranties were made which materially and adversely affects the interests of the
Issuer or the Noteholders in such Receivable, the party discovering such breach
shall give prompt written notice thereof to the other parties hereto; provided,
that the failure to give such notice shall not affect any obligation of the
Seller hereunder. If the breach materially and adversely affects the interests
of the Issuer or the Noteholders in such Receivable, then the Seller shall
either (i) correct or cure such breach or (ii) purchase such Receivable from the
Issuer, in either case on or before the last day of the second Collection Period
following the date the Seller became aware of or was notified of such breach.
Any such breach or failure will not be deemed to have a material and adverse
effect if such breach or failure does not affect the ability of the Issuer to
receive and retain timely payment in full on such Receivable. Any such purchase
by the Seller shall be at a price equal to the Repurchase Price. In
consideration for such repurchase, the Seller shall make (or shall cause to be
made) a payment to the Issuer equal to the Repurchase Price by depositing such
amount into the Collection Account on the date of such repurchase. Upon payment
of such Repurchase Price by the Seller, the Issuer shall release and shall
execute and deliver such instruments of release, transfer or assignment, in each
case without recourse or representation, as may be reasonably requested by the
Seller to evidence such release, transfer or assignment or more effectively vest
in the Seller or its designee all of the Issuer’s rights in any Receivable and
related Transferred Assets repurchased pursuant to this Section 2.3. It is
understood and agreed that the right to cause the Seller to repurchase (or to
enforce the obligations of BANA under the Purchase Agreement, CARI under the
CARI Purchase Agreement or GMAC under the GMAC Sale Agreement to repurchase) any
Receivable as described above shall constitute the sole remedy respecting such
breach available to the Issuer and the Indenture Trustee. Neither the Owner
Trustee nor the Indenture Trustee will have any duty to conduct an affirmative
investigation as to the occurrence of any condition requiring the repurchase of
any Receivable pursuant to this Section 2.3.
     (b) In addition to the foregoing repurchase obligations, if the interest of
the Issuer in any Receivable is materially and adversely affected by a breach by
CARI of a representation or warranty relating to such Receivable in the CARI
Purchase Agreement, or a breach by GMAC of a representation or warranty relating
to such Receivable in the GMAC Sale Agreement, the Seller shall repurchase such
Receivable from the Issuer but only if CARI or GMAC, as applicable, shall in
fact repurchase such Receivable. The Seller shall promptly remit (or shall cause
BANA to remit) into the Collection Account the purchase price paid by CARI with
respect to such Receivable.
ARTICLE III
THE SELLER
     SECTION 3.1 Representations and Warranties of Seller. The Seller makes the
following representations and warranties as of the Closing Date on which the
Issuer will be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the

                  Sale Agreement (2006-G1)

3



--------------------------------------------------------------------------------



 



Transferred Assets to the Issuer and the pledge thereof by the Issuer to the
Indenture Trustee pursuant to the Indenture:
     (a) Existence and Power. The Seller is a Delaware limited liability company
validly existing and in good standing under the laws of its state of
organization and has, in all material respects, full power and authority to own
its assets and operate its business as presently owned or operated, and to
execute, deliver and perform its obligations under the Transaction Documents to
which it is a party or affect the enforceability or collectibility of the
Receivables or any other part of the Transferred Assets. The Seller has obtained
all necessary licenses and approvals in each jurisdiction where the failure to
do so would materially and adversely affect the ability of the Seller to perform
its obligations under the Transaction Documents or affect the enforceability or
collectibility of the Receivables or any other part of the Transferred Assets.
     (b) Authorization and No Contravention. The execution, delivery and
performance by the Seller of the Transaction Documents to which it is a party
have been duly authorized by all necessary action on the part of the Seller and
do not contravene or constitute a default under (i) any applicable law, rule or
regulation, (ii) its organizational documents or (iii) any indenture or
agreement or instrument to which the Seller is a party or by which its
properties are bound (other than violations of such laws, rules, regulations,
indentures or agreements which do not affect the legality, validity or
enforceability of any of such agreements and which, individually or in the
aggregate, would not materially and adversely affect the transactions
contemplated by, or the Seller’s ability to perform its obligations under, the
Transaction Documents).
     (c) No Consent Required. No approval or authorization by, or filing with,
any Governmental Authority is required in connection with the execution,
delivery and performance by the Seller of any Transaction Document other than
(i) UCC filings, (ii) approvals and authorizations that have previously been
obtained and filings that have previously been made and (iii) approval,
authorizations or filings which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectibility of the
Receivables or any other part of the Transferred Assets or would not materially
and adversely affect the ability of the Seller to perform its obligations under
the Transaction Documents.
     (d) Binding Effect. Each Transaction Document to which the Seller is a
party constitutes the legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting the enforcement of creditors’ rights generally and, if applicable, the
rights of creditors of limited liability companies from time to time in effect
or by general principles of equity.
     (e) Lien Filings. The Seller is not aware of any material judgment, ERISA
or tax lien filings against the Seller.
     (f) No Proceedings. There are no actions, orders, suits or Proceedings
pending or, to the knowledge of the Seller, threatened against the Seller before
or by any Governmental Authority that (i) assert the invalidity or
unenforceability of this Agreement or any of the other Transaction Documents,
(ii) seek to prevent the issuance of the Notes or the consummation of

                  Sale Agreement (2006-G1)

4



--------------------------------------------------------------------------------



 



any of the transactions contemplated by this Agreement or any of the other
Transaction Documents, (iii) seek any determination or ruling that would
materially and adversely affect the performance by the Seller of its obligations
under this Agreement or any of the other Transaction Documents or the
collectibility or enforceability of the Receivables or have a material adverse
effect on the Noteholders, or (iv) relate to the Seller that would materially
and adversely affect the federal or Applicable Tax State income, excise,
franchise or similar tax attributes of the Notes.
     (g) Trade Name. “BAS Securitization LLC” is the only trade name under which
the Seller is currently operating its business. For the six (6) years (or such
shorter period of time during which the Seller was in existence) preceding the
date hereof, the Seller operated its business under the trade name “BAS
Securitization LLC”. “BAS Securitization LLC” is the name of the Seller
indicated on the public record of the Seller’s jurisdiction of organization
which shows the Seller to have been organized.
     (h) Investment Company Act. The Seller is not an “investment company” that
is registered or required to be registered under, or otherwise subject to the
restrictions of the Investment Company Act of 1940, as amended.
     SECTION 3.2 Liability of the Seller; Indemnities. The Seller shall be
liable in accordance herewith only to the extent of the obligations specifically
undertaken by the Seller under this Agreement, and hereby agrees to the
following:
     (a) The Seller shall indemnify, defend, and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Noteholders and the Residual
Interestholder from and against any loss, liability or expense incurred by
reason of the Seller’s violation of federal or State securities laws in
connection with the registration or the sale of the Notes.
     (b) The Seller will pay any and all taxes levied or assessed upon the
Issuer or upon all or any part of the Trust Estate.
     (c) Indemnification under this Section 3.2 will survive the resignation or
removal of the Owner Trustee or the Indenture Trustee and the termination of
this Agreement and will include reasonable fees and expenses of counsel and
expenses of litigation. If the Seller has made any indemnity payments pursuant
to this Section 3.2 and the Person to or on behalf of whom such payments are
made thereafter collects any of such amounts from others, such Person will
promptly repay such amounts to the Seller, without interest.
     (d) The Seller’s obligations under this Section 3.2 are obligations solely
of the Seller and will not constitute a claim against the Seller to the extent
that the Seller does not have funds sufficient to make payment of such
obligations. In furtherance of and not in derogation of the foregoing, the
Issuer, by entering into or accepting this Agreement, acknowledges and agrees
that it has no right, title or interest in or to the Other Assets of the Seller.
To the extent that, notwithstanding the agreements and provisions contained in
the preceding sentence, the Issuer either (i) asserts an interest or claim to,
or benefit from, Other Assets, or (ii) is deemed to have any such interest,
claim to, or benefit in or from Other Assets, whether by operation of law, legal
process, pursuant to applicable provisions of insolvency laws or otherwise
(including by virtue of

                  Sale Agreement (2006-G1)

5



--------------------------------------------------------------------------------



 



Section 1111(b) of the Bankruptcy Code or any successor provision having similar
effect under the Bankruptcy Code), then the Issuer further acknowledges and
agrees that any such interest, claim or benefit in or from Other Assets is and
will be expressly subordinated to the indefeasible payment in full, which, under
the terms of the relevant documents relating to the securitization or conveyance
of such Other Assets, are entitled to be paid from, entitled to the benefits of,
or otherwise secured by such Other Assets (whether or not any such entitlement
or security interest is legally perfected or otherwise entitled to a priority of
distributions or application under applicable law, including insolvency laws,
and whether or not asserted against the Seller), including the payment of
post-petition interest on such other obligations and liabilities. This
subordination agreement will be deemed a subordination agreement within the
meaning of Section 510(a) of the Bankruptcy Code. The Issuer further
acknowledges and agrees that no adequate remedy at law exists for a breach of
this Section 3.2(d) and the terms of this Section 3.2(d) may be enforced by an
action for specific performance. The provisions of this Section 3.2(d) will be
for the third party benefit of those entitled to rely thereon and will survive
the termination of this Agreement.
     SECTION 3.3 Merger or Consolidation of, or Assumption of the Obligations
of, Seller. Any Person (i) into which the Seller may be merged or consolidated,
(ii) resulting from any merger, conversion, or consolidation to which the Seller
is a party, (iii) succeeding to the business of the Seller, or (iv) more than
50% of the voting stock or voting power and 50% or more of the economic equity
of which is owned directly or indirectly by BAC, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Seller under this Agreement, will be the successor to the Seller under
this Agreement without the execution or filing of any document or any further
act on the part of any of the parties to this Agreement. Notwithstanding the
foregoing, if the Seller enters into any of the foregoing transactions and is
not the surviving entity, (x) the Seller shall deliver to the Indenture Trustee
an Officer’s Certificate and an Opinion of Counsel each stating that such
merger, conversion, consolidation or succession and such agreement of assumption
comply with this Section 3.3 and that all conditions precedent, if any, provided
for in this Agreement relating to such transaction have been complied with and
(y) the Seller will deliver to the Indenture Trustee an Opinion of Counsel
either (A) stating that, in the opinion of such counsel, all financing
statements and continuation statements and amendments thereto have been executed
and filed that are necessary fully to preserve and protect the interest of the
Issuer and the Indenture Trustee, respectively, in the Receivables, and reciting
the details of such filings, or (B) stating that, in the opinion of such
counsel, no such action is necessary to preserve and protect such interest. The
Seller will provide notice of any merger, conversion, consolidation, or
succession pursuant to this Section 3.3 to the Rating Agencies. Notwithstanding
anything herein to the contrary, the execution of the foregoing agreement of
assumption and compliance with clauses (x) and (y) of this Section 3.3 will be
conditions to the consummation of any of the transactions referred to in clauses
(i), (ii) or (iii) of this Section 3.3 in which the Seller is not the surviving
entity.
     SECTION 3.4 Limitation on Liability of Seller and Others. The Seller and
any officer or employee or agent of the Seller may rely in good faith on the
advice of counsel or on any document of any kind, prima facie properly executed
and submitted by any Person respecting any matters arising hereunder. The Seller
will not be under any obligation to appear in, prosecute, or defend any legal
action that is not incidental to its obligations under this Agreement, and that
in its opinion may involve it in any expense or liability.

                  Sale Agreement (2006-G1)

6



--------------------------------------------------------------------------------



 



     SECTION 3.5 Seller May Own Notes and/or Residual Interest. The Seller, and
any Affiliate of the Seller, may in its individual or any other capacity become
the owner or pledgee of Notes and/or the Residual Interest with the same rights
as it would have if it were not the Seller or an Affiliate thereof, except as
otherwise expressly provided herein or in the other Transaction Documents.
Except as set forth herein or in the other Transaction Documents, Notes and the
Residual Interest so owned by the Seller or any such Affiliate will have an
equal and proportionate benefit under the provisions of this Agreement and the
other Transaction Documents, without preference, priority, or distinction as
among all of the Notes and the Residual Interest. Unless all Notes are owned by
the Issuer, the Seller or any of their respective Affiliates, any Notes owned by
the Issuer, the Seller or any of their respective Affiliates shall be
disregarded with respect to the determination of any request, demand,
authorization, direction, notice, consent, vote or waiver hereunder or under any
other Transaction Document.
     SECTION 3.6 Sarbanes-Oxley Act Requirements and 1934 Act Filings. (a)
(i) To the extent any documents are required to be filed with respect to the
Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the Issuer hereby
authorizes the Indenture Trustee and the Seller, or either of them, to prepare,
sign and file any such documents or any certifications on behalf of the Issuer
and (ii) to the extent any certification is required to be made with respect to
the Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the Issuer hereby
authorizes the Seller certify any such documents on behalf of the Issuer.
     (b) (i) The Issuer hereby authorizes the Indenture Trustee and the Seller,
or either of them, to prepare, sign and file any and all reports, statements and
information respecting the Issuer and/or the Notes required to be filed pursuant
to the Exchange Act and (ii) the Issuer hereby authorizes the Seller to certify
any and all reports, statements and information respecting the Issuer and/or the
Notes required to be filed pursuant to the Exchange Act.
     SECTION 3.7 Compliance with Organizational Documents. The Seller shall
comply with its limited liability company agreement and other organizational
documents.
     SECTION 3.8 Perfection Representations, Warranties and Covenants. The
Seller hereby makes the perfection representations, warranties and covenants
attached hereto as Exhibit B to the Issuer and the Issuer shall be deemed to
have relied on such representations, warranties and covenants in acquiring the
Transferred Assets.
ARTICLE IV
MISCELLANEOUS PROVISIONS
     SECTION 4.1 Amendment.
     (a) Any term or provision of this Agreement may be amended by the Seller
with prior notice to each Rating Agency but without the consent of the Indenture
Trustee, any Noteholder, the Issuer or the Owner Trustee; provided that such
amendment shall not, as evidenced by an Officer’s Certificate of the Depositor
delivered to the Indenture Trustee and the Owner Trustee materially and
adversely affect the interests of the Noteholders, the Indenture Trustee or the

                  Sale Agreement (2006-G1)

7



--------------------------------------------------------------------------------



 



Owner Trustee; provided, further, that any amendment entered into pursuant to
this Section 4.1(a) shall not significantly change the permitted activities of
the Issuer.
     (b) Any term or provision of this Agreement may be amended by the Seller
with prior notice to each Rating Agency but without the consent of the Indenture
Trustee, any Noteholder, the Issuer, the Owner Trustee or any other Person to
add, modify or eliminate any provisions as may be necessary or advisable in
order to enable the Seller or any of its Affiliates to comply with or obtain
more favorable treatment under any law or regulation or any accounting rule or
principle; provided that such amendment shall not, as evidenced by an Officer’s
Certificate of the Depositor delivered to the Indenture Trustee and the Owner
Trustee materially and adversely affect the interests of the Noteholders, the
Issuer, the Indenture Trustee or the Owner Trustee; provided, further, that the
Rating Agency Condition with respect to Standard & Poor’s shall have been
satisfied; provided, further, that any amendment entered into pursuant to this
Section 4.1(b) shall not significantly change the permitted activities of the
Issuer.
     (c) This Agreement (including Appendix A) may also be amended from time to
time by the Seller with prior notice to each Rating Agency and with the consent
of the Holders evidencing not less than a majority of the Note Balance of the
Controlling Class for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement. It will not be
necessary for the consent of Noteholders to approve the particular form of any
proposed amendment or consent, but it will be sufficient if such consent
approves the substance thereof. The manner of obtaining such consents (and any
other consents of Noteholders provided for in this Agreement) and of evidencing
the authorization of the execution thereof by Noteholders will be subject to
such reasonable requirements as the Indenture Trustee may prescribe, including
the establishment of record dates pursuant to the Note Depository Agreement.
     Notwithstanding anything in this Section 4.1 to the contrary, no amendment
to this Agreement may significantly change the permitted activities of the
Issuer without the consent of the majority of all Outstanding Noteholders.
     (d) Prior to the execution of any amendment to this Agreement, the Seller
shall provide written notification of the substance of such amendment to each
Rating Agency; and promptly after the execution of any such amendment or
consent, the Seller shall furnish a copy of such amendment or consent to each
Rating Agency and the Indenture Trustee.
     (e) Prior to the execution of any amendment to this Agreement, the Seller,
the Owner Trustee and the Indenture Trustee shall be entitled to receive and
conclusively rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement and that all conditions
precedent to the execution and delivery of such amendment have been satisfied.
The Owner Trustee and the Indenture Trustee may, but shall not be obligated to,
enter into any such amendment which adversely affects the Owner Trustee’s or the
Indenture Trustee’s, as applicable, own rights, duties or immunities under this
Agreement. Furthermore, notwithstanding anything to the contrary herein, this
Agreement may not be amended in any way that would adversely affect the Owner
Trustee’s rights, privileges, indemnities, duties or obligations under this
Agreement, the Transaction Documents or otherwise without the prior written
consent of the Owner Trustee.

                  Sale Agreement (2006-G1)

8



--------------------------------------------------------------------------------



 



     SECTION 4.2 Protection of Title.
     (a) The Seller shall authorize and file such financing statements and cause
to be authorized and filed such continuation and other statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of the Issuer and the Indenture Trustee under this
Agreement in the Receivables. The Seller shall deliver (or cause to be
delivered) to the Issuer file-stamped copies of, or filing receipts for, any
document filed as provided above, as soon as available following such filing.
     (b) The Seller shall not change its name, identity, organizational
structure or jurisdiction of organization in any manner that would make any
financing statement or continuation statement filed by the Seller in accordance
with paragraph (a) above “seriously misleading” within the meaning of
Sections 9-506, 9-507 or 9-508 of the UCC, unless it shall have given the Issuer
and the Indenture Trustee at least five days’ prior written notice thereof and,
to the extent necessary, has promptly filed amendments to previously filed
financing statements or continuation statements described in paragraph (a) above
or filed new financing statements, as applicable.
     (c) The Seller shall give the Issuer and the Indenture Trustee at least
five days’ prior written notice of any change of location of the Seller for
purposes of Section 9-307 of the UCC and shall have taken all action prior to
making such change (or shall have made arrangements to take such action
substantially simultaneously with such change, if it is not possible to take
such action in advance) reasonably necessary or advisable to amend all
previously filed financing statements or continuation statements described in
paragraph (a) above or to file new financing statements, as applicable.
     SECTION 4.3 Other Liens or Interests. Except for the conveyances and grants
of security interests pursuant to this Agreement and the other Transaction
Documents, the Seller shall not sell, pledge, assign or transfer the Receivables
or other property transferred to the Issuer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on any interest therein, and
the Seller shall defend the right, title and interest of the Issuer in, to and
under such Receivables and other property transferred to the Issuer against all
claims of third parties claiming through or under the Seller.
     SECTION 4.4 Transfers Intended as Sale; Security Interest.
     (a) Each of the parties hereto expressly intends and agrees that the
transfers contemplated and effected under this Agreement are complete and
absolute sales and transfers rather than pledges or assignments of only a
security interest and shall be given effect as such for all purposes. It is
further the intention of the parties hereto that the Receivables and related
Transferred Assets shall not be part of the Seller’s estate in the event of a
bankruptcy or insolvency of the Seller. The sales and transfers by the Seller of
Receivables and related Transferred Assets hereunder are and shall be without
recourse to, or representation or warranty (express or implied) by, the Seller,
except as otherwise specifically provided herein. The limited rights of recourse
specified herein against the Seller are intended to provide a remedy for breach
of representations and warranties relating to the condition of the property
sold, rather than to the collectibility of the Receivables.

                  Sale Agreement (2006-G1)

9



--------------------------------------------------------------------------------



 



     (b) Notwithstanding the foregoing, in the event that the Receivables and
other Transferred Assets (or interests therein) are held to be property of the
Seller, or if for any reason this Agreement is held or deemed to create
indebtedness or a security interest in the Receivables and other Transferred
Assets, then it is intended that:

  (i)   This Agreement shall be deemed to be a security agreement within the
meaning of Articles 8 and 9 of the New York UCC and the UCC of any other
applicable jurisdiction;     (ii)   The conveyance provided for in Section 2.1
shall be deemed to be a grant by the Seller, and the Seller hereby grants, to
the Issuer of a security interest in all of its right (including the power to
convey title thereto), title and interest, whether now owned or hereafter
acquired, in and to the Receivables and other Transferred Assets, to secure such
indebtedness and the performance of the obligations of the Seller hereunder;    
(iii)   The possession by the Issuer, or the Master Servicer or the Receivables
Servicer as the Issuer’s agent, of the Receivable Files and any other property
as constitute instruments, money, negotiable documents or chattel paper shall be
deemed to be “possession by the secured party” or possession by the purchaser or
a person designated by such purchaser, for purposes of perfecting the security
interest pursuant to the New York UCC and the UCC of any other applicable
jurisdiction; and     (iv)   Notifications to persons holding such property, and
acknowledgments, receipts or confirmations from persons holding such property,
shall be deemed to be notifications to, or acknowledgments, receipts or
confirmations from, bailees or agents (as applicable) of the Issuer for the
purpose of perfecting such security interest under applicable law.

     SECTION 4.5 Information Requests. The parties hereto shall provide any
information reasonably requested by the Master Servicer, the Issuer, the Seller
or any of their Affiliates, in order to comply with or obtain more favorable
treatment under any current or future law, rule, regulation, accounting rule or
principle.
     SECTION 4.6 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile, and addressed in each case as set forth on Schedule I
or at such other address as shall be designated in a written notice to the other
parties hereto. Any notice required or permitted to be mailed to a Noteholder
shall be given by first class mail, postage prepaid, at the address of such
Noteholder as shown in the Note Register. Delivery shall occur only upon receipt
or reported tender of such communication by an officer of the recipient entitled
to receive such notices located at the address of such recipient for notices
hereunder; provided, however, that any notice to a Noteholder mailed within the
time prescribed in this Agreement shall be conclusively presumed to have been
duly given, whether or not the Noteholder shall receive such notice.

                  Sale Agreement (2006-G1)

10



--------------------------------------------------------------------------------



 



     SECTION 4.7 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING,
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING
TO THE MAXIMUM EXTENT PERMITTED BY LAW ALL OTHER CONFLICT OF LAW PROVISIONS, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.
     SECTION 4.8 Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.
     SECTION 4.9 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
     SECTION 4.10 Waivers. No failure or delay on the part of the Seller, the
Issuer or the Indenture Trustee in exercising any power or right hereunder (to
the extent such Person has any power or right hereunder) shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right. No notice to or demand on any party hereto in any case
shall entitle it to any notice or demand in similar or other circumstances. No
waiver or approval by any party hereto under this Agreement shall, except as may
otherwise be stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval under this Agreement shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.
     SECTION 4.11 Entire Agreement. The Transaction Documents contain a final
and complete integration of all prior expressions by the parties hereto with
respect to the subject matter thereof and shall constitute the entire agreement
among the parties hereto with respect to the subject matter thereof, superseding
all prior oral or written understandings. There are no unwritten agreements
among the parties.
     SECTION 4.12 Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.
     SECTION 4.13 Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree.
     SECTION 4.14 Acknowledgment and Agreement. By execution below, the Seller
expressly acknowledges and consents to the pledge, assignment and grant of a
security interest in the Receivables and the other Transferred Assets by the
Issuer to the Indenture Trustee pursuant

                  Sale Agreement (2006-G1)

11



--------------------------------------------------------------------------------



 



to the Indenture for the benefit of the Noteholders. In addition, the Seller
hereby acknowledges and agrees that for so long as the Notes are outstanding,
the Indenture Trustee will have the right to exercise all powers, privileges and
claims of the Issuer under this Agreement.
     SECTION 4.15 Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
     SECTION 4.16 Nonpetition Covenant. Each party hereto agrees that, prior to
the date which is one year and one day after payment in full of all obligations
of each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
parties hereto shall commence or join with any other Person in commencing any
Proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction; provided, that, notwithstanding the foregoing, a
Bankruptcy Remote Party shall not be prohibited from filing a voluntary
bankruptcy petition to the extent such Bankruptcy Remote Party obtains the
necessary vote for filing a voluntary bankruptcy petition as required by the
organizational documents of such Bankruptcy Remote Party. This Section shall
survive the termination of this Agreement.
     SECTION 4.17 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or Proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;
     (b) consents that any such action or Proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or Proceeding in any such court or that such action or Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
     (c) agrees that service of process in any such action or Proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 4.6 of this Agreement;

                  Sale Agreement (2006-G1)

12



--------------------------------------------------------------------------------



 



     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) to the extent permitted by applicable law, each party hereto
irrevocably waives all right of trial by jury in any action, Proceeding or
counterclaim based on, or arising out of, under or in connection with this
Agreement, any other Transaction Document, or any matter arising hereunder or
thereunder.
     SECTION 4.18 Limitation of Liability. Notwithstanding anything contained
herein to the contrary, this Agreement has been executed and delivered by
Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee, and in no event shall it have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or under the Notes or any of the other Transaction Documents or in any of the
certificates, notices or agreements delivered pursuant thereto, as to all of
which recourse shall be had solely to the assets of the Issuer. Under no
circumstances shall the Owner Trustee be personally liable for the payment of
any indebtedness or expense of the Issuer or be liable for the breach or failure
of any obligations, representation, warranty or covenant made or undertaken by
the Issuer under the Transaction Documents. For the purposes of this Agreement,
in the performance of its duties or obligations hereunder, the Owner Trustee
shall be subject to, and entitled to the benefits of, the terms and provisions
of Articles VI, VII and VIII of the Trust Agreement.
     SECTION 4.19 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, the Indenture Trustee, the
Noteholders and the Residual Interestholders and their respective successors and
permitted assigns and the Owner Trustee shall be an express third party
beneficiary hereof and may enforce the provisions hereof as if it were a party
hereto. Except as otherwise provided in this Section, no other Person will have
any right hereunder.
[SIGNATURES FOLLOW]

                  Sale Agreement (2006-G1)

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Sale Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

            BAS SECURITIZATION LLC, as Seller
      By:   /s/ William A. Glenn         Name:   William A. Glenn       
Title:   President     

                  Sale Agreement (2006-G1)

S-1



--------------------------------------------------------------------------------



 



            BANC OF AMERICA SECURITIES AUTO TRUST
2006-G1, as Issuer
      By:   WILMINGTON TRUST COMPANY,         not in its individual capacity
but        solely as Owner Trustee     

                  By:   /s/ J. Christopher Murphy         Name:   J. Christopher
Murphy        Title:   Financial Services Officer     

                  Sale Agreement (2006-G1)

S-2



--------------------------------------------------------------------------------



 



SCHEDULE I
NOTICE ADDRESSES
If to the Issuer:
Banc of America Securities Auto Trust 2006-G1
c/o Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, DE 19890-0001
Facsimile: (302) 636-4140
Attention: Corporate Trust Department
with copies to the Seller and the Indenture Trustee
If to the Seller:
BAS Securitization LLC
Hearst Tower
214 North Tryon Street
NC1-027-21-04
Charlotte, NC 28255
Attention: William A. Glenn
If to the Originator or the Receivables Servicer:
GMAC LLC
Administration Office
200 Renaissance Center, 12th Floor
Detroit, Michigan 48265
Attention: Director-Global Securitization
Telephone No.: (313) 665-6274
Facsimile: (313) 665-6351
If to CARI:
Capital Auto Receivables, LLC
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801
Facsimile: (313) 665-6351

                  Schedule I to the         Sale Agreement

I-1



--------------------------------------------------------------------------------



 



If to the Master Servicer:
Bank of America, National Association
Principal Finance Group
9 West 57th Street
New York, NY 10019
If to the Indenture Trustee:
U.S. Bank National Association
U.S. Bank Corporate Trust Services
209 S. LaSalle Street
Suite 300
Chicago, IL 60604
Facsimile: (312) 325-8905
Attention: BASAT 2006-G1
If to the Owner Trustee:
Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890-0001
Facsimile: (302) 636-4140
Attention: Corporate Trust Department
If to Moody’s:
Moody’s Investors Service, Inc.
99 Church Street, 4th Floor
New York, New York 10007
Facsimile: (212) 298-7139)
Attention: ABS Monitoring Group
If to S&P:
Standard & Poor’s Ratings Services
55 Water Street
New York, New York 10041
Facsimile: (212) 438-2664
Attention: Asset Backed Surveillance Group

                  Schedule I to the         Sale Agreement

I-2



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT PURSUANT TO SALE AGREEMENT
November 14, 2006
     For value received, in accordance with the Sale Agreement (the
“Agreement”), dated as of November 14, 2006, by and between Banc of America
Securities Auto Trust 2006-G1, a Delaware statutory trust (the “Issuer”) and BAS
Securitization LLC, a Delaware limited liability company (the “Seller”), on the
terms and subject to the conditions set forth in the Agreement, the Seller does
hereby irrevocably sell, transfer, assign, and otherwise convey to the Issuer
without recourse (subject to the obligations in the Agreement) on the date
hereof, all right, title and interest of the Seller, whether now owned or
hereafter acquired, in, to and under the following property, which sale shall be
effective as of the Cut-Off Date:
     (i) all right, title and interest of the Seller in, to and under the
Receivables listed on the Schedule of Receivables and all monies received
thereon, on and after the Cut-Off Date, exclusive of any amounts allocable to
the premium for physical damage insurance force-placed by GMAC covering any
related Financed Vehicle;
     (ii) the interest of the Seller in the security interests in the Financed
Vehicles granted by Obligors pursuant to the Receivables and, to the extent
permitted by law, any accessions thereto;
     (iii) the interest of the Seller in any proceeds from claims on any
physical damage, credit life, credit disability, warranties, debt cancellation
agreements or other insurance policies covering Financed Vehicles or Obligors;
     (iv) the interest of the Seller in any proceeds from recourse against
Dealers on the Receivables;
     (v) all right, title and interest of the Seller in, to and under the CARI
Purchase Agreement, the GMAC Sale Agreement and the Purchase Agreement,
including the right of the Seller to cause GMAC, CARI or BANA, as applicable, to
repurchase Receivables under certain circumstances, and all right, title and
interest of BANA in its capacity as purchaser under the Receivables Servicing
Agreement;
     (vi) all of the Seller’s rights to the Receivable Files; and
     (vii) the interest of the Seller in any proceeds of the property described
in clauses (i) and (ii) above.
     The foregoing sale does not constitute and is not intended to result in an
assumption by the Issuer of any obligation of the Seller, BANA, CARI or any
Originator to the Obligors, insurers or any other Person in connection with the
Receivables or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.

                  Exhibit A to the         Sale Agreement

A-1



--------------------------------------------------------------------------------



 



     This assignment is made pursuant to and upon the representations,
warranties and agreements on the part of the undersigned contained in the
Agreement and is governed by the Agreement.
     Capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Agreement.

                  Exhibit A to the         Sale Agreement

A-2



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

            BAS SECURITIZATION LLC
      By:         Name:         Title:        

                  Exhibit A to the         Sale Agreement

A-3



--------------------------------------------------------------------------------



 



EXHIBIT B
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
In addition to the representations, warranties and covenants contained in the
Agreement, the Seller hereby represents, warrants, and covenants to the Issuer
and the Indenture Trustee as follows on the Closing Date:
General
1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Transferred Assets in
favor of the Issuer, which security interest is prior to all other Liens, and is
enforceable as such as against creditors of and purchasers from the Seller.
2. The Receivables constitute “chattel paper” (including “electronic chattel
paper” or “tangible chattel paper”), “accounts,” “instruments” or “general
intangibles,” within the meaning of the UCC.
3. Each Receivable is secured by a first priority validly perfected security
interest in the related Financed Vehicle in favor of the Originator, as secured
party, or all necessary actions with respect to such Receivable have been taken
or will be taken to perfect a first priority security interest in the related
Financed Vehicle in favor of the Originator, as secured party.
Creation
4. Immediately prior to the sale, transfer, assignment and conveyance of a
Receivable by the Seller to the Issuer, the Seller owned and had good and
marketable title to such Receivable free and clear of any Lien and immediately
after the sale, transfer, assignment and conveyance of such Receivable to the
Issuer, the Issuer will have good and marketable title to such Receivable free
and clear of any Lien.
5. The Originator has received all consents and approvals to the sale of the
Receivables hereunder to the Issuer required by the terms of the Receivables
that constitute instruments.
Perfection
6. The Seller has caused or will have caused, within ten days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the sale of the Receivables from the Seller
to Issuer, and the security interest in the Receivables granted to the Issuer
hereunder; and the Master Servicer or the Receivables Servicer, in its capacity
as custodian, has in its possession the original copies of such instruments or
tangible chattel paper that constitute or evidence the Receivables, and all
financing statements referred to in this paragraph contain a statement that: “A
purchase of or security interest in any collateral described in this financing
statement will violate the rights of the Secured Party/Purchaser”.
7. With respect to Receivables that constitute instruments or tangible chattel
paper, either:

                  Exhibit B to the         Sale Agreement

B-1



--------------------------------------------------------------------------------



 



(i) All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee; or
(ii) Such instruments or tangible chattel paper are in the possession of the
Master Servicer or the Receivables Servicer and the Indenture Trustee has
received a written acknowledgment from the Master Servicer or the Receivables
Servicer, as applicable, that such Person, in its capacity as custodian, is
holding such instruments or tangible chattel paper solely on behalf and for the
benefit of the Indenture Trustee; or
(iii) The Master Servicer or Receivables Servicer received possession of such
instruments or tangible chattel paper after the Indenture Trustee received a
written acknowledgment from the Master Servicer or the Receivables Servicer, as
applicable, that such Person is acting solely as agent of the Indenture Trustee.
Priority
8. The Seller has not authorized the filing of, or is not aware of, any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement (i) relating to the
conveyance of the Receivables by BANA to the Seller under the Purchase
Agreement, (ii) relating to the security interest granted to Issuer hereunder or
(iii) that has been terminated.
9. The Seller is not aware of any material judgment, ERISA or tax lien filings
against the Seller.
10. Neither the Seller nor a custodian or vaulting agent thereof holding any
Receivable that is electronic chattel paper has communicated an authoritative
copy of any loan agreement that constitutes or evidences such Receivable to any
Person other than the Master Servicer or the Receivables Servicer.
11. None of the instruments, tangible chattel paper or electronic chattel paper
that constitute or evidence the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Seller, the Issuer or the Indenture Trustee.
Survival of Perfection Representations
12. Notwithstanding any other provision of the Sale Agreement or any other
Transaction Document, the perfection representations, warranties and covenants
contained in this Exhibit B shall be continuing, and remain in full force and
effect until such time as all obligations under the Transaction Documents and
the Notes have been finally and fully paid and performed.
No Waiver
13. The parties to the Sale Agreement shall provide the Rating Agencies with
prompt written notice of any breach of the perfection representations,
warranties and covenants contained in this Exhibit B, and shall not, without
satisfying the Rating Agency Condition, waive a breach of any of such perfection
representations, warranties or covenants.

                  Exhibit B to the         Sale Agreement

B-2



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
     The following terms have the meanings set forth, or referred to, below:
     “Accrued Class A Note Interest” shall mean, with respect to any Payment
Date, the sum of the Class A Noteholders’ Monthly Accrued Interest for such
Payment Date and the Class A Noteholders’ Interest Carryover Shortfall for such
Payment Date.
     “Accrued Class B Note Interest” shall mean, with respect to any Payment
Date, the sum of the Class B Noteholders’ Monthly Accrued Interest for such
Payment Date and the Class B Noteholders’ Interest Carryover Shortfall for such
Payment Date.
     “Accrued Class C Note Interest” shall mean, with respect to any Payment
Date, the sum of the Class C Noteholders’ Monthly Accrued Interest for such
Payment Date and the Class C Noteholders’ Interest Carryover Shortfall for such
Payment Date.
     “Act” has the meaning set forth in Section 11.3(a) of the Indenture.
     “Administrative Receivable” means a Receivable which the Receivables
Servicer has repurchased pursuant to the Receivables Servicing Agreement or
which the Master Servicer has repurchased pursuant to Section 3.8 of the Master
Servicing Agreement.
     “Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” will have meanings correlative to the foregoing.
     “Aggregate Net Loss” means, with respect to a Collection Period, an amount
(which may be a positive or negative number) equal to (a) the aggregate Amount
Financed immediately prior to becoming a Defaulted Receivable of each Receivable
newly designated as a Defaulted Receivable during that Collection Period minus
(b) all Liquidation Proceeds collected during that Collection Period with
respect to all Defaulted Receivables.
     “Amount Financed” means, with respect to a Receivable and as of any date,
the Original Amount Financed, less:
     (i) payments received from or on behalf of the related Obligor prior to
such date allocable to principal;
     (ii) any amount allocable to the premium for physical damage insurance
covering the Financed Vehicle force-placed by the Master Servicer or the
Receivables Servicer, as applicable;

                  Definitions (2006-G1)

 



--------------------------------------------------------------------------------



 



     (iii) any refunded portion of extended warranty protection plans costs,
physical damage, credit life or disability, warranties, debt cancellation and
other insurance premiums included in the Original Amount Financed and allocable
to principal;
     (iv) any Administrative Purchase Payment or Warranty Payment to the extent
allocable to principal; and
     (v) any Liquidation Proceeds previously received on or prior to the last
day of the related Collection Period allocable to principal with respect to such
Receivable.
     “Annual Percentage Rate” or “APR” of a Receivable means the annual rate of
finance charges stated in such Receivable.
     “Applicable Tax State” means, as of any date, each State as to which any of
the following is then applicable: (a) a State in which the Owner Trustee
maintains its Corporate Trust Office, (b) a State in which the Owner Trustee
maintains its principal executive offices and (c) the State of North Carolina.
     “Authenticating Agent” means any Person authorized by the Indenture Trustee
to act on behalf of the Indenture Trustee to authenticate and deliver the Notes.
     “Authorized Newspaper” means a newspaper of general circulation in the City
of New York, printed in the English language and customarily published on each
Business Day, whether or not published on Saturdays, Sundays and holidays.
     “Authorized Officer” means (a) with respect to the Issuer, any officer of
the Owner Trustee who is authorized to act for the Owner Trustee in matters
relating to the Issuer and who is identified on the list of Authorized Officers
delivered by the Owner Trustee to the Indenture Trustee on the Closing Date, and
with respect to the issuance of an Officer’s Certificate by the Issuer, any
officer of the Depositor who is authorized to act for the Depositor in matters
relating to the Issuer and who is identified on the list of Authorized Officers
delivered by the Depositor to the Indenture Trustee on the Closing Date and
(b) with respect to the Owner Trustee, the Indenture Trustee and the Master
Servicer, any officer of the Owner Trustee, the Indenture Trustee or the Master
Servicer, as applicable, who is authorized to act for the Owner Trustee, the
Indenture Trustee or the Master Servicer, as applicable, in matters relating to
the Owner Trustee, the Indenture Trustee or the Master Servicer and who is
identified on the list of Authorized Officers delivered by each of the Owner
Trustee, the Indenture Trustee and the Master Servicer to the Indenture Trustee
on the Closing Date (as such list may be modified or supplemented from time to
time thereafter).
     “Available Collections” means, for any Payment Date and the related
Collection Period, an amount equal to the sum of the following amounts: (i) all
Collections received by the Master Servicer or the Receivables Servicer, as
applicable, during such Collection Period, (ii) the sum of the purchase price
received for Receivables which were required to be purchased by CARI or GMAC and
the Repurchase Prices deposited into the Collection Account during the related
Collection Period with respect to each Receivable that is to become a
Repurchased Receivable and (iii) any investment income accrued during such
Collection Period from the investment of funds in the Collection Account.

                  Definitions (2006-G1)

2



--------------------------------------------------------------------------------



 



     “BAC” means Bank of America Corporation, a Delaware corporation and its
successors and assigns.
     “BANA” means Bank of America, National Association, a national banking
association, and its successors and assigns.
     “Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. 101 et
seq., as amended.
     “Bankruptcy Event” means, with respect to any Person, (i) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person in an involuntary case under any applicable federal or
state bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of such Person, or ordering the winding-up or liquidation of
such Person’s affairs, and such decree or order shall remain unstayed and in
effect for a period of 90 consecutive days or (ii) the commencement by such
Person of a voluntary case under any applicable federal or state bankruptcy,
insolvency or other similar law now or hereafter in effect, or the consent by
such Person to the entry of an order for relief in an involuntary case under any
such law, or the consent by such Person to the appointment or taking possession
by a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person, or the making by such Person of any general assignment
for the benefit of creditors, or the failure by such Person generally to pay its
debts as such debts become due, or the taking of action by such Person in
furtherance of any of the foregoing.
     “Bankruptcy Remote Party” means each of the Seller, the Issuer, any other
trust created by the Seller or any limited liability company or corporation
wholly-owned by the Seller.
     “Benefit Plan” means (i) any “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (ii) a “plan”
described by Section 4975(e)(1) of the Code or (iii) any entity deemed to hold
the assets of any of the foregoing by reason of an employee benefit plan’s or
other plan’s investment in such entity.
     “Blue Ridge” means Blue Ridge Investments, L.L.C., a Delaware limited
liability company, and its successors and assigns.
     “Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions or trust companies in the states of Delaware, New
York or Michigan, or in the state in which the Corporate Trust Office of the
Indenture Trustee is located, are authorized or obligated by law, executive
order or government decree to be closed.
     “CARI” means Capital Auto Receivables LLC, a Delaware limited liability
company, formerly known as Capital Auto Receivables, Inc. and its successors and
assigns.

                  Definitions (2006-G1)

3



--------------------------------------------------------------------------------



 



     “CARI Purchase Agreement” means the Purchase and Sale Agreement, dated as
of September 21, 2006, between CARI, as seller, and BANA, as purchaser, as
amended, modified or supplemented from time to time.
     “Certificate” means a certificate substantially in the form of Exhibit A to
the Trust Agreement evidencing the Residual Interest.
     “Certificate of Title” means, with respect to any Financed Vehicle, the
certificate of title or other documentary evidence of ownership of such Financed
Vehicle as issued by the department, agency or official of the jurisdiction
(whether in paper or electronic form) in which such Financed Vehicle is titled
responsible for accepting applications for, and maintaining records regarding,
certificates of title and liens thereon.
     “Certificateholder” means any Holder of a Certificate.
     “Class” means a group of Notes whose form is identical except for variation
in denomination, principal amount or owner, and references to “each Class” thus
mean each of the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, the
Class A-4 Notes, the Class B Notes and the Class C Notes.
     “Class A Notes” shall mean, collectively, the Class A-1 Notes, the
Class A-2 Notes, the Class A-3 Notes and the Class A-4 Notes.
     “Class A Noteholders’ Interest Carryover Shortfall” shall mean, with
respect to any Payment Date, the excess of the sum of the Class A Noteholders’
Monthly Accrued Interest for the preceding Payment Date and any outstanding
Class A Noteholders’ Interest Carryover Shortfall on such preceding Payment
Date, over the amount in respect of interest that is actually paid to
Noteholders of Class A Notes on such preceding Payment Date, plus interest on
the amount of interest due but not paid to Noteholders of Class A Notes on the
preceding Payment Date, to the extent permitted by law, at the respective
Interest Rates borne by such Class A Notes for the related Interest Period.
     “Class A Noteholders’ Monthly Accrued Interest” shall mean, with respect to
any Payment Date, the aggregate interest accrued for the related Interest Period
on the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and the
Class A-4 Notes at the respective Interest Rate for such Class on the Note
Balance of the Notes of each such Class on the immediately preceding Payment
Date or the Closing Date, as the case may be, after giving effect to all
payments of principal to the Noteholders of such Class on or prior to such
preceding Payment Date.
     “Class A-1 Final Scheduled Payment Date” shall mean the Payment Date
occurring in November, 2007.
     “Class A-1 Interest Rate” means 5.34895% per annum (computed on the basis
of the actual number of days elapsed, but assuming a 360-day year).
     “Class A-1 Note Balance” means, at any time, the Initial Class A-1 Note
Balance reduced by all payments of principal made prior to such time on the
Class A-1 Notes.

                  Definitions (2006-G1)

4



--------------------------------------------------------------------------------



 



     “Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered on the Note Register.
     “Class A-1 Notes” means the Class of Auto Loan Asset Backed Notes
designated as Class A-1 Notes, issued in accordance with the Indenture.
     “Class A-2 Final Scheduled Payment Date” shall mean the Payment Date
occurring in March, 2009.
     “Class A-2 Interest Rate” means 5.30% per annum (computed on the basis of a
360-day year of twelve 30-day months).
     “Class A-2 Note Balance” means, at any time, the Initial Class A-2 Note
Balance reduced by all payments of principal made prior to such time on the
Class A-2 Notes.
     “Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered on the Note Register.
     “Class A-2 Notes” means the Class of Auto Loan Asset Backed Notes
designated as Class A-2 Notes, issued in accordance with the Indenture.
     “Class A-3 Final Scheduled Payment Date” shall mean the Payment Date
occurring in June, 2010.
     “Class A-3 Interest Rate” means 5.18% per annum (computed on the basis of a
360-day year of twelve 30-day months).
     “Class A-3 Note Balance” means, at any time, the Initial Class A-3 Note
Balance reduced by all payments of principal made prior to such time on the
Class A-3 Notes.
     “Class A-3 Noteholder” shall mean the Person in whose name a Class A-3 Note
is registered on the Note Register.
     “Class A-3 Notes” means the Class of Auto Loan Asset Backed Notes
designated as Class A-3 Notes, issued in accordance with the Indenture.
     “Class A-4 Final Scheduled Payment Date” shall mean the Payment Date
occurring in December, 2010.
     “Class A-4 Interest Rate” means 5.17% per annum (computed on the basis of a
360-day year of twelve 30-day months).
     “Class A-4 Note Balance” means, at any time, the Initial Class A-4 Note
Balance reduced by all payments of principal made prior to such time on the
Class A-4 Notes.
     “Class A-4 Noteholder” shall mean the Person in whose name a Class A-4 Note
is registered on the Note Register.

                  Definitions (2006-G1)

5



--------------------------------------------------------------------------------



 



     “Class A-4 Notes” means the Class of Auto Loan Asset Backed Notes
designated as Class A-4 Notes, issued in accordance with the Indenture.
     “Class B Final Scheduled Payment Date” shall mean the Payment Date
occurring in February, 2011.
     “Class B Interest Rate” means 5.34% per annum (computed on the basis of a
360-day year of twelve 30-day months).
     “Class B Note Balance” means, at any time, the Initial Class B Note Balance
reduced by all payments of principal made prior to such time on the Class B
Notes.
     “Class B Noteholder” shall mean the Person in whose name a Class B Note is
registered on the Note Register.
     “Class B Noteholders’ Interest Carryover Shortfall” shall mean, with
respect to any Payment Date, the excess of the sum of Class B Noteholders’
Monthly Accrued Interest for the preceding Payment Date and any outstanding
Class B Noteholders’ Interest Carryover Shortfall on such preceding Payment
Date, over the amount in respect of interest that is actually paid to
Noteholders of Class B Notes on such preceding Payment Date, plus interest on
the amount of interest due but not paid to Noteholders of Class B Notes on the
preceding Payment Date, to the extent permitted by law, at the Class B Interest
Rate for the related Interest Period.
     “Class B Noteholders’ Monthly Accrued Interest” shall mean, with respect to
any Payment Date, the aggregate interest accrued for the related Interest Period
on the Class B Notes at the Class B Interest Rate on the Class B Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class B Noteholders on
or prior to such preceding Payment Date.
     “Class B Notes” means the Class of Auto Loan Asset Backed Notes designated
as Class B Notes, issued in accordance with the Indenture.
     “Class C Final Scheduled Payment Date” shall mean the Payment Date
occurring in February, 2013.
     “Class C Interest Rate” means 5.51% per annum (computed on the basis of a
360-day year of twelve 30-day months).
     “Class C Note Balance” means, at any time, the Initial Class C Note Balance
reduced by all payments of principal made prior to such time on the Class C
Notes.
     “Class C Noteholder” shall mean the Person in whose name a Class C Note is
registered on the Note Register.
     “Class C Noteholders’ Interest Carryover Shortfall” shall mean, with
respect to any Payment Date, the excess of the sum of Class C Noteholders’
Monthly Accrued Interest for the preceding Payment Date and any outstanding
Class C Noteholders’ Interest Carryover Shortfall on such preceding Payment
Date, over the amount in respect of interest that is actually paid to

                  Definitions (2006-G1)

6



--------------------------------------------------------------------------------



 



Noteholders of Class C Notes on such preceding Payment Date, plus interest on
the amount of interest due but not paid to Noteholders of Class C Notes on the
preceding Payment Date, to the extent permitted by law, at the Class C Interest
Rate for the related Interest Period.
     “Class C Noteholders’ Monthly Accrued Interest” shall mean, with respect to
any Payment Date, the aggregate interest accrued for the related Interest Period
on the Class C Notes at the Class C Interest Rate on the Class C Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class C Noteholders on
or prior to such preceding Payment Date.
     “Class C Notes” means the Class of Auto Loan Asset Backed Notes designated
as Class C Notes, issued in accordance with the Indenture.
     “Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act and shall initially be DTC.
     “Clearing Agency Participant” means a broker, dealer, bank or other
financial institution or other Person for which from time to time a Clearing
Agency effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.
     “Closing Date” means November 14, 2006.
     “Code” means the Internal Revenue Code of 1986, as amended, modified or
supplemented from time to time, and any successor law thereto, and the
regulations promulgated and the rulings issued thereunder.
     “Collateral” has the meaning set forth in the Granting Clause of the
Indenture.
     “Collections” means all amounts collected by the Master Servicer or the
Receivables Servicer (from whatever source) on or with respect to the
Receivables; provided, however, that the term “Collections” in no event will
include (1) any amounts in respect of any Repurchased Receivable the purchase
price or Repurchase Price of which has been included in the Available
Collections or (2) any Supplemental Servicing Fees.
     “Collection Account” means the segregated trust account established and
maintained pursuant to Section 8.2(a)(i) of the Indenture.
     “Collection Period” means the period commencing on the first day of each
calendar month and ending on the last day of such calendar month (or, in the
case of the initial Collection Period, the period commencing on the Cut-Off Date
and ending on November 30, 2006). As used herein, the “related” Collection
Period with respect to a Payment Date shall be deemed to be the Collection
Period which precedes such Payment Date.
     “Commission” means the U.S. Securities and Exchange Commission.
     “Controlling Class” shall mean, with respect to any Notes Outstanding, the
Class A Notes (voting together as a single Class) as long as any Class A Notes
are Outstanding, and thereafter the Class B Notes as long as any Class B Notes
are Outstanding, and thereafter the

                  Definitions (2006-G1)

7



--------------------------------------------------------------------------------



 



Class C Notes as long as any Class C Notes are outstanding (excluding, in each
case, Notes held by the Master Servicer, the Seller or any of their respective
Affiliates).
     “Corporate Trust Office” means:
     (a) as used with respect to the Indenture Trustee, the office of the
Indenture Trustee at which at any particular time its corporate trust business
shall be administered which office at date of the execution of the Indenture is
located at 209 South LaSalle Street, Suite 300, Chicago, Illinois 60604
(telecopier no. (312) 325-8905), Attention: BAS Auto Trust 2006-G1, or at such
other address as the Indenture Trustee may designate from time to time by notice
to the Noteholders, the Master Servicer and the Issuer, or the principal
corporate trust office of any successor Indenture Trustee (the address of which
the successor Indenture Trustee will notify the Noteholders, the Master Servicer
and the Owner Trustee), provided that for purposes of presenting the Notes for
final payment thereon, such address shall be 60 Livingston Avenue, EP-MN-WS3D,
St. Paul, Minnesota 55107; and
     (b) as used with respect to Owner Trustee, the corporate trust office of
the Owner Trustee located at 1100 North Market Street, Rodney Square North,
Wilmington, Delaware 19890-0001 (telecopier no. (302) 636-4140), Attention:
Corporate Trust Administration, or at such other address as the Owner Trustee
may designate by notice to the Residual Interestholder and the Seller, or the
principal corporate trust office of any successor Owner Trustee (the address of
which the successor Owner Trustee will notify the Residual Interestholder and
the Seller).
     “Cumulative Net Losses” means, as of any Payment Date, the aggregate Net
Losses experienced on all Defaulted Receivables from the Cut-Off Date through
the last day of the related Collection Period.
     “Custodian” means BANA, initially, and any replacement Custodian appointed
pursuant to the Master Servicing Agreement; it being understood that BANA has
delegated to GMAC custodial responsibilities pursuant to the Receivables
Servicing Agreement.
     “Customary Servicing Practices” means the customary servicing practices of
the Master Servicer or the Receivables Servicer with respect to all comparable
motor vehicle receivables that the Master Servicer or the Receivables Servicer,
as applicable, services for itself or others, as such customary servicing
practices may be changed from time to time it being understood that the Master
Servicer and the Receivables Servicer may not have the same “Customary Servicing
Practices”.
     “Cut-Off Date” means the opening of business on October 1, 2006.
     “Dealer” means the seller of automobiles or light trucks that originated
one or more of the Receivables and assigned the respective Receivables, directly
or indirectly, to GMAC under an existing agreement between such seller and GMAC
or between such seller and General Motors, as applicable.
     “Default” means any occurrence that is, or with notice or lapse of time or
both would become, an Event of Default.

              8   Definitions (2006-G1)

 



--------------------------------------------------------------------------------



 



     “Defaulted Receivable” means a Receivable as to which the Master Servicer
or the Receivables Servicer (i) has reasonably determined, in accordance with
its Customary Servicing Practices, that eventual payment of amounts owing on
such Receivable is unlikely, or (ii) has repossessed and disposed of the
Financed Vehicle.
     “Definitive Note” means a definitive fully registered Note issued pursuant
to Section 2.12 of the Indenture.
     “Delinquent Receivable” means a Receivable for which payment within $25 of
the required payment has not been received by the Receivables Servicer or the
Master Servicer, as applicable, by the payment due date.
     “Delivery” when used with respect to Trust Account Property means:
     (a) with respect to (I) bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments” as
defined in Section 9-102(47) of the UCC and are susceptible of physical
delivery, transfer of actual possession thereof to the Indenture Trustee or its
nominee or custodian by physical delivery to the Indenture Trustee or its
nominee or custodian endorsed to, or registered in the name of, the Indenture
Trustee or its nominee or custodian or endorsed in blank, and (II) with respect
to a “certificated security” (as defined in Section 8-102(a)(4) of the UCC)
transfer of actual possession thereof (i) by physical delivery of such
certificated security to the Indenture Trustee or its nominee or custodian
endorsed to, or registered in the name of, the Indenture Trustee or its nominee
or custodian or endorsed in blank, or to another person, other than a
“securities intermediary” (as defined in Section 8-102(14) of the UCC), who
acquires possession of the certificated security on behalf of the Indenture
Trustee or its nominee or custodian or, having previously acquired possession of
the certificate, acknowledges that it holds for the Indenture Trustee or its
nominee or custodian or (ii) by delivery thereof to a “securities intermediary”,
endorsed to or registered in the name of the Indenture Trustee or its nominee or
custodian, or endorsed in blank, and the making by such “securities
intermediary” of entries on its books and records identifying such certificated
securities as belonging to the Indenture Trustee or its nominee or custodian and
the sending by such “securities intermediary” of a confirmation of the purchase
of such certificated security by the Indenture Trustee or its nominee or
custodian (all of the foregoing, “Physical Property”), and, in any event, any
such Physical Property in registered form shall be in the name of the Indenture
Trustee or its nominee or custodian; and such additional or alternative
procedures as may hereafter become appropriate to effect the complete transfer
of ownership of any such Trust Account Property to the Indenture Trustee or its
nominee or custodian, consistent with changes in applicable law or regulations
or the interpretation thereof;
     (b) with respect to any securities issued by the U.S. Treasury, the Federal
Home Loan Mortgage Corporation, the Federal National Mortgage Association or the
other government agencies, instrumentalities and establishments of the United
States identified in Appendix A to Federal Reserve Bank Operating Circular No. 7
as in effect from time to time that is a “book-entry security” (as such term is
defined in Federal Reserve Bank Operating Circular No. 7) held in a securities
account and eligible for

                  Definitions (2006-G1)

9



--------------------------------------------------------------------------------



 



transfer through the Fedwire® Securities Service operated by the Federal Reserve
System pursuant to Federal book-entry regulations, the following procedures, all
in accordance with applicable law, including applicable Federal regulations and
Articles 8 and 9 of the UCC: book-entry registration of such Trust Account
Property to an appropriate securities account maintained with a Federal Reserve
Bank by a “participant” (as such term is defined in Federal Reserve Bank
Operating Circular No. 7) that is a “depository institution” (as defined in
Section 19(B)(1)(A) of the Federal Reserve Act) pursuant to applicable Federal
regulations, and issuance by such depository institution of a deposit advice or
other written confirmation of such book-entry registration to the Indenture
Trustee or its nominee or custodian of the purchase by the Indenture Trustee or
its nominee or custodian of such book-entry securities; the making by such
depository institution of entries in its books and records identifying such
book-entry security held through the Federal Reserve System pursuant to Federal
book-entry regulations or a security entitlement thereto as belonging to the
Indenture Trustee or its nominee or custodian and indicating that such
depository institution holds such Trust Account Property solely as agent for the
Indenture Trustee or its nominee or custodian; and such additional or
alternative procedures as may hereafter become appropriate to effect complete
transfer of ownership of any such Trust Account Property to the Indenture
Trustee or its nominee or custodian, consistent with changes in applicable law
or regulations or the interpretation thereof; and
     (c) with respect to any item of Trust Account Property that is an
uncertificated security (as defined in Section 8-102(a)(18) of the UCC) and that
is not governed by clause (b) above, (i) registration on the books and records
of the issuer thereof in the name of the Indenture Trustee or its nominee or
custodian, or (ii) registration on the books and records of the issuer thereof
in the name of another person, other than a securities intermediary, who
acknowledges that it holds such uncertificated security for the benefit of the
Indenture Trustee or its nominee or custodian.
     “Depositor” means the Seller in its capacity as Depositor under the Trust
Agreement.
     “Determination Date” means the third Business Day preceding the related
Payment Date, beginning December 13, 2006.
     “Discount Receivable” means any Receivable that has an APR which is less
than the Required Rate.
     “Dollar” and “$” mean lawful currency of the United States of America.
     “DTC” means The Depository Trust Company, and its successors.
     “Eligible Account” means either (a) a segregated account with an Eligible
Institution or (b) a segregated trust account with the corporate trust
department of a depository institution acting in its fiduciary capacity
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank), having corporate trust powers and acting as trustee for funds deposited
in such account, so long as the long-term unsecured debt of such depository
institution shall have a credit rating from

                  Definitions (2006-G1)

10



--------------------------------------------------------------------------------



 



each Rating Agency in one of its generic rating categories which signifies
investment grade. Any such trust account may be maintained with the Owner
Trustee, the Indenture Trustee or any of their respective Affiliates, if such
accounts meet the requirements described in clause (b) of the preceding
sentence.
     “Eligible Institution” means a depository institution or trust company
(other than any Affiliate of BANA) (which may be the Owner Trustee, the
Indenture Trustee or any of their respective Affiliates) organized under the
laws of the United States of America or any one of the states thereof or the
District of Columbia (or any domestic branch of a foreign bank) (a) which at all
times has either (i) a long-term senior unsecured debt rating of “Aa2” or better
by Moody’s and “AA-” or better by Standard & Poor’s or such other rating that is
acceptable to each Rating Agency, as evidenced by a letter from such Rating
Agency to the Issuer or the Indenture Trustee or (ii) a certificate of deposit
rating of “P-1” by Moody’s and “A-1+” by Standard & Poor’s or such other rating
that is acceptable to each Rating Agency, as evidenced by a letter from such
Rating Agency to the Issuer or the Indenture Trustee and (b) whose deposits are
insured by the Federal Deposit Insurance Corporation.
     “Eligible Investments” shall mean any one or more of the following types of
investments:
     (a) direct obligations of, and obligations fully guaranteed as to timely
payment by, the United States of America;
     (b) demand deposits, time deposits or certificates of deposit of any
depository institution (including any Affiliate of the Seller, the Master
Servicer, the Indenture Trustee or the Owner Trustee) or trust company
incorporated under the laws of the United States of America or any state thereof
or the District of Columbia (or any domestic branch of a foreign bank) and
subject to supervision and examination by Federal or state banking or depository
institution authorities (including depository receipts issued by any such
institution or trust company as custodian with respect to any obligation
referred to in clause (a) above or a portion of such obligation for the benefit
of the holders of such depository receipts); provided that at the time of the
investment or contractual commitment to invest therein (which shall be deemed to
be made again each time funds are reinvested following each Payment Date), the
commercial paper or other short-term senior unsecured debt obligations (other
than such obligations the rating of which is based on the credit of a Person
other than such depository institution or trust company) of such depository
institution or trust company shall have a credit rating from Standard & Poor’s
of at least A-1+ and from Moody’s of Prime-1;
     (c) commercial paper (including commercial paper of any Affiliate of the
Seller, the Master Servicer, the Indenture Trustee or the Owner Trustee) having,
at the time of the investment or contractual commitment to invest therein, a
rating from Standard & Poor’s of at least A-1 and from Moody’s of Prime-1;
     (d) investments in money market funds (including funds for which the
Seller, the Master Servicer, the Indenture Trustee or Owner Trustee or any of
their respective Affiliates is investment manager or advisor) having a rating
from Standard & Poor’s of AAA-m or AAAm-G and from Moody’s of Aaa;

                  Definitions (2006-G1)

11



--------------------------------------------------------------------------------



 



     (e) bankers’ acceptances issued by any depository institution or trust
company referred to in clause (b) above;
     (f) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States of America or any
agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States of America, in either case entered
into with a depository institution or trust company (acting as principal)
referred to in clause (b) above; and
     (g) any other investment of similar credit quality as the “Eligible
Investments” referred to in clauses (a) through (f) above with respect to which
each Rating Agency has provided written notice that such investment would not
cause such Rating Agency to downgrade, qualify or withdraw its then current
rating of any Class of Notes.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “Event of Default” has the meaning set forth in Section 5.1 of the
Indenture.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Final Scheduled Payment Date” means, with respect to (i) the Class A-1
Notes, the Class A-1 Final Scheduled Payment Date, (ii) the Class A-2 Notes, the
Class A-2 Final Scheduled Payment Date, (iii) the Class A-3 Notes, the Class A-3
Final Scheduled Payment Date, (iv) the Class A-4 Notes, the Class A-4 Final
Scheduled Payment Date, (v) the Class B Notes, the Class B Final Scheduled
Payment Date and (vi) the Class C Notes, the Class C Final Scheduled Payment
Date.
     “Financed Vehicle” means an automobile or light-duty truck, together with
all accessions thereto, securing an Obligor’s indebtedness under the applicable
Receivable.
     “First Allocation of Principal” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the Note Balance of the Class A Notes
as of such Payment Date (before giving effect to any principal payments made on
the Class A Notes on such Payment Date) over (b)(i) the Pool Balance as of the
end of the related Collection Period minus (ii) the sum of the YSOC Amount for
such Payment Date and the Targeted Overcollateralization Amount; provided,
however, that the “First Allocation of Principal” shall not exceed the Note
Balance of the Class A Notes (before giving effect to any principal payments
made on the Class A Notes on such Payment Date); provided, further, that the
“First Allocation of Principal” for any Payment Date on and after the Final
Scheduled Payment Date for any Class of Class A Notes shall not be less than the
amount that is necessary to reduce the Note Balance of that Class of Class A
Notes to zero.
     “Form 10-D” has the meaning set forth in Section 7.5 of the Indenture.
     “Form 10-K” has the meaning set forth in Section 7.5 of the Indenture.
     “GAAP” means generally accepted accounting principles in the USA, applied
on a materially consistent basis.

                  Definitions (2006-G1)

12



--------------------------------------------------------------------------------



 



     “General Motors” means General Motors Corporation, a Delaware corporation.
     “GMAC” means GMAC LLC, a Delaware limited liability company, and its
successors and assigns.
     “GMAC Sale Agreement” means the Sale Agreement, dated as of September 21,
2006, between GMAC and CARI, as amended, modified or supplemented from time to
time.
     “Governmental Authority” means any (a) Federal, state, municipal, foreign
or other governmental entity, board, bureau, agency or instrumentality,
(b) administrative or regulatory authority (including any central bank or
similar authority) or (c) court or judicial authority.
     “Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create, grant a lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to the Indenture. A Grant of the Collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the Granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the Granting party or otherwise and generally to do
and receive anything that the Granting party is or may be entitled to do or
receive thereunder or with respect thereto. Other forms of the verb “to Grant”
shall have correlative meanings.
     “Holder” means, as the context may require, a Certificateholder or a
Noteholder or both.
     “Indenture” means the Indenture, dated as of the Closing Date, between the
Issuer and Indenture Trustee and acknowledged by the Depositor, as the same may
be amended and supplemented from time to time.
     “Indenture Trustee” means U.S. Bank National Association, a national
banking association, not in its individual capacity but as indenture trustee
under the Indenture, or any successor trustee under the Indenture.
     “Indenture Trustee Certification” means the certification in the form
attached as Exhibit C to the Indenture.
     “Indenture Trustee Provided Information” means the information included in
or attached as Exhibit A to the Officer’s Certificate of the Indenture Trustee
delivered on the Closing Date and contained in the Preliminary Prospectus
Supplement and the Prospectus Supplement.
     “Indenture Trustee’s Certificate” means the certificate delivered pursuant
to Section 7.4 of the Indenture.
     “Independent” means, when used with respect to any specified Person, that
such Person (i) is in fact independent of the Issuer, any other obligor upon the
Notes, the Master Servicer and any Affiliate of any of the foregoing Persons,
(ii) does not have any direct financial interest or any material indirect
financial interest in the Issuer, any such other obligor, the Master Servicer

                  Definitions (2006-G1)

13



--------------------------------------------------------------------------------



 



or any Affiliate of any of the foregoing Persons and (iii) is not connected with
the Issuer, any such other obligor, the Master Servicer or any Affiliate of any
of the foregoing Persons as an officer, employee, promoter, underwriter,
trustee, partner, director or Person performing similar functions.
     “Independent Certificate” means a certificate or opinion to be delivered to
the Indenture Trustee under the circumstances described in, and otherwise
complying with, the applicable requirements of Section 11.1 of the Indenture,
made by an independent appraiser or other expert appointed by an Issuer Order,
and such opinion or certificate shall state that the signer has read the
definition of “Independent” in this Appendix A and that the signer is
Independent within the meaning thereof.
     “Initial Class A-1 Note Balance” means $596,000,000.
     “Initial Class A-2 Note Balance” means $484,000,000.
     “Initial Class A-3 Note Balance” means $354,000,000.
     “Initial Class A-4 Note Balance” means $124,800,000.
     “Initial Class B Note Balance” means $32,600,000.
     “Initial Class C Note Balance” means $24,500,000.
     “Initial Note Balance” means, for any Class, the Initial Class A-1 Note
Balance, the Initial Class A-2 Note Balance, the Initial Class A-3 Note Balance,
the Initial Class A-4 Note Balance, the Initial Class B Note Balance or the
Initial C Note Balance, as applicable, or with respect to the Notes generally,
the sum of the foregoing.
     “Insurance Policy” means, with respect to a Receivable, an insurance policy
covering physical damage, warranties, debt cancellation, credit life, credit
disability, theft, mechanical breakdown or similar event with respect to the
related Financed Vehicle.
     “Interest Period” means (i) with respect to the first Payment Date, the
period from and including the Closing Date to but excluding the first Payment
Date and (ii) with respect to each subsequent Payment Date, the period from and
including the prior Payment Date to but excluding such subsequent Payment Date.
     “Interest Rate” means (a) with respect to the Class A-1 Notes, the
Class A-1 Interest Rate, (b) with respect to the Class A-2 Notes, the Class A-2
Interest Rate, (c) with respect to the Class A-3 Notes, the Class A-3 Interest
Rate, (d) with respect to the Class A-4 Notes, the Class A-4 Interest Rate,
(e) with respect to the Class B Notes, the Class B Interest Rate or (f) with
respect to the Class C Notes, the Class C Interest Rate.
     “Issuer” means Banc of America Securities Auto Trust 2006-G1, a Delaware
statutory trust established pursuant to the Trust Agreement, until a successor
replaces it and, thereafter, means the successor and, for purposes of any
provision contained herein, each other obligor on the Notes.

                  Definitions (2006-G1)

14



--------------------------------------------------------------------------------



 



     “Issuer Order” and “Issuer Request” means a written order or request of the
Issuer signed in the name of the Issuer by any one of its Authorized Officers
and delivered to the Indenture Trustee.
     “Lien” means, for any asset or property of a Person, a lien, security
interest, mortgage, pledge or encumbrance in, of or on such asset or property in
favor of any other Person, except any Permitted Lien.
     “Liquidation Expenses” means, with respect to a Defaulted Receivable,
$300.00 (or such greater amount as the Master Servicer or the Receivables
Servicer, as applicable, determines necessary in accordance with its customary
procedures to refurbish and dispense of a repurchased Financed Vehicle) as an
allowance for amounts charged to the account of the Obligor, in keeping with
such Person’s customary procedures, for refurbishing and disposition of the
Financed Vehicle and other out-of-pocket costs related to the liquidation.
     “Liquidation Proceeds” means, with respect to a Defaulted Receivable, all
amounts realized with respect to such Receivable net of the Liquidation Expenses
and any amounts that are required to be refunded to the Obligor on such
Receivable, but in any event not less than zero.
     “Master Servicer” means BANA, in its capacity as master servicer under the
Master Servicing Agreement.
     “Master Servicer Termination Event” has the meaning set forth in
Section 6.1 of the Master Servicing Agreement.
     “Master Servicing Agreement” means the agreement, dated as of the Closing
Date, between BANA, as master servicer, the Issuer, as issuer and U.S. Bank
National Association, as indenture trustee.
     “Monthly Remittance Condition” shall be deemed to be satisfied as of any
determination date if: (i) BANA is the Master Servicer; (ii) the rating of
BANA’s short-term unsecured debt is at least P-1 by Moody’s and is at least A-1
by Standard & Poor’s; and (iii) no Master Servicer Termination Event has
occurred during such Collection Period.
     “Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.
     “Net Losses” means as of any Payment Date, for any Defaulted Receivable,
the Amount Financed of such Defaulted Receivable when it became a Defaulted
Receivable minus all Liquidation Proceeds received with respect to such
Defaulted Receivable on or before the last day of the related Collection Period.
     “Note” means a Class A-1 Note, Class A-2 Note, Class A-3 Note, Class A-4
Note, Class B Note or Class C Note, in each case substantially in the forms of
Exhibit A to the Indenture.
     “Note Balance” means, with respect to any date of determination, for any
Class, the Class A-1 Note Balance, the Class A-2 Note Balance, the Class A-3
Note

                  Definitions (2006-G1)

15



--------------------------------------------------------------------------------



 



Balance, the Class A-4 Note Balance, the Class B Note Balance or the Class C
Note Balance, as applicable, or with respect to the Notes generally, the sum of
all of the foregoing.
     “Note Depository Agreement” means the agreement, dated as of the Closing
Date, between the Issuer and DTC, as the initial Clearing Agency relating to the
Notes, as the same may be amended or supplemented from time to time.
     “Note Factor” on a Payment Date means, with respect to each Class of Notes,
a seven-digit decimal figure equal to the Note Balance of such Class of Notes as
of the end of the related Collection Period divided by the Note Balance of such
Class of Notes as of the Closing Date. The Note Factor will be 1.000000 as of
the Closing Date; thereafter, the Note Factor will decline to reflect reductions
in the Note Balance of such Class of Notes.
     “Note Owner” means, with respect to a Book-Entry Note, the Person who is
the beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or a Person maintaining an account with such Clearing Agency
(directly as a Clearing Agency Participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).
     “Note Register” and “Note Registrar” have the respective meanings set forth
in Section 2.4 of the Indenture.
     “Noteholder” means, as of any date, the Person in whose name a Note is
registered on the Note Register on such date.
     “Obligor” means the purchaser or co-purchasers of the Financed Vehicle or
any other Person who owes payments under a Receivable.
     “Officer’s Certificate” means (i) with respect to the Issuer, a certificate
signed by any Authorized Officer of the Issuer and (ii) with respect to the
Seller or the Master Servicer, a certificate signed by the chairman of the
board, the president, any executive vice president, any vice president, the
treasurer, any assistant treasurer or the controller of the Seller or the Master
Servicer, as applicable.
     “Opinion of Counsel” means one or more written opinions of counsel who may,
except as otherwise expressly provided in the Indenture or any other applicable
Transaction Document, be employees of or counsel to the Issuer, the Master
Servicer, the Receivables Servicer or the Seller, and which opinion or opinions
comply with any applicable requirements of the Transaction Documents and are in
form and substance reasonably satisfactory to the recipient(s). Opinions of
Counsel need address matters of law only and may be based upon stated
assumptions as to relevant matters of fact.
     “Optional Purchase” has the meaning set forth in Section 6.6 of the Master
Servicing Agreement.
     “Optional Purchase Price” has the meaning set forth in Section 10.1 of the
Indenture.

                  Definitions (2006-G1)

16



--------------------------------------------------------------------------------



 



     “Original Amount Financed” means, with respect to a Receivable and as of
the date on which such Receivable was originated, the aggregate amount advanced
under the Receivable toward the purchase price of the Financed Vehicle,
including accessories, insurance premiums, service and warranty contracts and
other items customarily financed as part of automobile and light truck retail
installment sale contracts or direct purchase money loans and related costs.
     “Originator” means, with respect to any Receivable, GMAC or an Affiliate of
GMAC.
     “Other Assets” means any assets (or interests therein) (other than the
Trust Estate) conveyed or purported to be conveyed by the Seller to another
Person or Persons other than the Issuer, whether by way of a sale, capital
contribution or by virtue of the granting of a lien.
     “Outstanding” means, as of any date, all Notes (or all Notes of an
applicable Class) theretofore authenticated and delivered under the Indenture
except:
     (i) Notes (or Notes of an applicable Class) theretofore cancelled by the
Note Registrar or delivered to the Note Registrar for cancellation;
     (ii) Notes (or Notes of an applicable Class) or portions thereof the
payment for which money in the necessary amount has been theretofore deposited
with the Indenture Trustee or any Paying Agent in trust for the related
Noteholders (provided, however, that if such Notes are to be redeemed, notice of
such redemption has been duly given pursuant to the Indenture or provision
therefor, satisfactory to the Indenture Trustee, has been made); and
     (iii) Notes (or Notes of an applicable Class) in exchange for or in lieu of
other Notes (or Notes of such Class) that have been authenticated and delivered
pursuant to the Indenture unless proof satisfactory to the Indenture Trustee is
presented that any such Notes are held by a bona fide purchaser;
provided that in determining whether Noteholders holding the requisite Note
Balance have given any request, demand, authorization, direction, notice,
consent, vote or waiver hereunder or under any Transaction Document, Notes owned
by the Issuer or any other obligor upon the Notes, or by any Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with any such obligor shall be disregarded and deemed not to be
Outstanding, except that, in determining whether the Indenture Trustee shall be
protected in relying upon any such request, demand, authorization, direction,
notice, consent, vote or waiver, only Notes that a Responsible Officer of the
Indenture Trustee knows to be so owned shall be so disregarded. Notes so owned
that have been pledged in good faith may be regarded as Outstanding if the
pledgee thereof establishes to the satisfaction of the Indenture Trustee such
pledgee’s right so to act with respect to such Notes and that such pledgee is
not the Issuer, the Seller, the Master Servicer or any of their respective
Affiliates.
     “Owner Trustee” means Wilmington Trust Company, a Delaware banking
corporation, not in its individual capacity but solely as owner trustee under
the Trust Agreement, and any successor Owner Trustee thereunder.
     “Paying Agent” means the Indenture Trustee or any other Person that meets
the eligibility standards for the Indenture Trustee set forth in Section 6.11 of
the Indenture and is authorized by

                  Definitions (2006-G1)

17



--------------------------------------------------------------------------------



 



the Issuer to make the payments to and distributions from the Principal
Distribution Account, including the payment of principal of or interest on the
Notes on behalf of the Issuer.
     “Payment Date” means the 18th day of each calendar month beginning
December 18, 2006, provided, however, whenever a Payment Date would otherwise be
a day that is not a Business Day, the Payment Date shall be the next Business
Day. As used herein, the “related” Payment Date with respect to a Collection
Period shall be deemed to be the Payment Date which immediately follows such
Collection Period.
     “Payment Default” has the meaning set forth in Section 5.4(a) of the
Indenture.
     “Permitted Liens” means (a) any liens created by the Transaction Documents;
(b) any liens for taxes not due and payable or the amount of which is being
contested in good faith by appropriate proceedings; and (c) any liens of
mechanics, suppliers, vendors, materialmen, laborers, employees, repairmen and
other like liens securing obligations which are not due and payable or the
amount or validity of which is being contested in good faith by appropriate
proceedings.
     “Person” means any legal person, including any individual, corporation,
partnership, joint venture, association, limited liability company, joint stock
company, trust, unincorporated organization, or government or any agency or
political subdivision thereof.
     “Physical Property” has the meaning specified in the definition of
“Delivery” above.
     “Pool Balance” means as of the close of business of the last day of a
Collection Period, the aggregate Amount Financed of the Receivables (excluding
Repurchased Receivables and Defaulted Receivables as of such date).
     “Pool Factor” on a Payment Date means a seven-digit decimal figure equal to
the Pool Balance as of the end of the preceding Collection Period divided by the
sum of the aggregate Amount Financed of the Receivables as of the Cut-Off Date.
The Pool Factor will be 1.000000 as of the Cut-Off Date; thereafter, the Pool
Factor will decline to reflect reductions in the Pool Balance.
     “Predecessor Note” means, with respect to any particular Note, every
previous Note evidencing all or a portion of the same debt as that evidenced by
such particular Note; provided, however, for the purpose of this definition, any
Note authenticated and delivered under Section 2.5 of the Indenture in lieu of a
mutilated, destroyed, lost or stolen Note shall be deemed to evidence the same
debt as the mutilated, destroyed, lost or stolen Note.
     “Preliminary Prospectus Supplement” means the preliminary prospectus
supplement dated November 1, 2006, relating to the public offering of the Notes.
     “Principal Distribution Account” means the account by that name established
and maintained pursuant to Section 8.2(a)(ii) of the Indenture.
     “Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

                  Definitions (2006-G1)

18



--------------------------------------------------------------------------------



 



     “Prospectus Supplement” means the prospectus supplement, dated November 3,
2006, relating to the public offering of the Notes.
     “Purchase Agreement” means the Purchase Agreement, dated as of the Closing
Date, between BANA and the Seller, as amended, modified or supplemented from
time to time.
     “Purchased Assets” has the meaning set forth in Section 2.1 of the Purchase
Agreement.
     “Rating Agency” means Moody’s or Standard & Poor’s.
     “Rating Agency Condition” means, with respect to any event or circumstance
and each Rating Agency, either (a) written confirmation by such Rating Agency
that the occurrence of such event or circumstance will not cause such Rating
Agency to downgrade, qualify or withdraw its rating assigned to any of the Notes
or (b) that such Rating Agency shall have been given notice of such event at
least ten days prior to the occurrence of such event (or, if ten days’ advance
notice is impracticable, as much advance notice as is practicable) and such
Rating Agency shall not have issued any written notice that the occurrence of
such event will itself cause such Rating Agency to downgrade, qualify or
withdraw its rating assigned to the Notes.
     “Receivable” means a retail installment sale contract or direct purchase
money loan for a Financed Vehicle and any amendments, modifications or
supplements to such retail installment sale contract or direct purchase money
loan that is included in the Schedule of Receivables. The term “Receivable” does
not include any Repurchased Receivable.
     “Receivable Files” means the documents specified in Section 2.1 of the
Master Servicing Agreement.
     “Receivables Servicer” means GMAC, initially, and any replacement
Receivables Servicer appointed by the Master Servicer.
     “Receivables Servicer Termination Event” means the “Events of Servicing
Termination” set forth in Section 6.1 of the Receivables Servicing Agreement.
     “Receivables Servicing Agreement” means the Servicing Agreement, dated as
of September 21, 2006, between GMAC and BANA, as amended and restated by the
Amended and Restated Servicing Agreement dated as of the Closing Date, as the
same may be amended and modified or supplemented from time to time.
     “Record Date” means, unless otherwise specified in any Transaction
Document, with respect to any Payment Date or Redemption Date, (i) for any
Definitive Notes and for the Certificates, if any, the close of business on the
last Business Day of the calendar month immediately preceding the calendar month
in which such Payment Date or Redemption Date occurs and (ii) for any Book-Entry
Notes, the close of business on the Business Day immediately preceding such
Payment Date or Redemption Date.
     “Records” means, for any Receivable, all contracts, books, records and
other documents or information (including computer programs, tapes, disks,
software and related property and rights, to the extent legally transferable)
relating to such Receivable or the related Obligor.

                  Definitions (2006-G1)

19



--------------------------------------------------------------------------------



 



     “Redemption Date” means in the case of a redemption of the Notes pursuant
to Section 10.1 of the Indenture, the Payment Date specified by the Indenture
Trustee or the Issuer pursuant to Section 10.1 of the Indenture.
     “Redemption Price” means an amount equal to the sum of (i) the unpaid Note
Balance plus (ii) accrued and unpaid interest thereon at the applicable Interest
Rate for the Notes being so redeemed, up to but excluding the Redemption Date.
     “Registered Holder” means the Person in whose name a Note is registered on
the Note Register on the related Record Date.
     “Regular Allocation of Principal” means, with respect to any Payment Date,
an amount equal to the excess, if any, of (a)(i) the Note Balance of the Class A
Notes, the Class B Notes and the Class C Notes as of such Payment Date (before
giving effect to any principal payments made on the Notes on such Payment Date)
minus (ii) the First Allocation of Principal and the Second Allocation of
Principal for such Payment Date over (b)(i) the Pool Balance as of the end of
the related Collection Period minus (ii) the sum of the YSOC Amount for such
Payment Date and the Targeted Overcollateralization Amount; provided, however,
that the Regular Allocation of Principal on and after the Final Scheduled
Payment Date for the Class C Notes shall not be less than the amount that is
necessary to reduce the outstanding principal amount of the Class C Notes to
zero (after the application of the First Allocation of Principal and the Second
Allocation of Principal).
     “Regulation AB” means subpart 229.1100 – Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time
to time and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (January 7, 2005))
or by the staff of the Commission, or as may be provided by the Commission or
its staff from time to time.
     “Repurchase Price” means, with respect to any Repurchased Receivable
purchased by BANA, the Master Servicer or the Seller, a price equal to the
outstanding Amount Financed (calculated without giving effect to clause (iv)
contained in the definition of such term) of such Receivable plus any unpaid
accrued interest related to such Receivable accrued to and including the end of
the Collection Period preceding the date that such Repurchased Receivable was
purchased by BANA, the Master Servicer or the Seller, as applicable.
     “Repurchased Receivable” means any Receivable that is an Administrative
Receivable or a Warranty Receivable.
     “Required Rate” means 6.50%.
     “Residual Interest” means the beneficial interest in the Issuer, which
shall be represented by a Certificate.
     “Residual Interestholder” means the owner of the Residual Interest. Blue
Ridge shall be the initial Residual Interestholder.

                  Definitions (2006-G1)

20



--------------------------------------------------------------------------------



 



     “Responsible Officer” means, (a) with respect to the Indenture Trustee, any
officer within the corporate trust department of the Indenture Trustee,
including any vice president, assistant vice president, assistant secretary,
assistant treasurer, trust officer or any other officer of the Indenture Trustee
who customarily performs functions similar to those performed by the persons who
at the time shall be such officers, respectively, or to whom any corporate trust
matter is referred because of such person’s knowledge of and familiarity with
the particular subject and who shall have direct responsibility for the
administration of the Indenture, (b) with respect to the Owner Trustee, any
officer within the Corporate Trust Administration of the Owner Trustee and
having direct responsibility for the administration of the Issuer, including any
Vice President, Assistant Vice President, Assistant Treasurer, Assistant
Secretary, Finances Services Officer or any other officer customarily performing
functions similar to those performed by any of the above designated officers and
also, with respect to a particular matter, any other officer to whom such matter
is referred because of such officer’s knowledge of and familiarity with the
particular subject, (c) with respect to the Master Servicer or Seller, any
officer of such Person having direct responsibility for the transactions
contemplated by the Transaction Documents, including the President, Treasurer or
Secretary or any Vice President, Assistant Vice President, Assistant Treasurer,
Assistant Secretary, or any other officer customarily performing functions
similar to those performed by any of the above designated officers and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject and (d) with respect to the Receivables Servicer, any officer
of the Receivables Servicer having direct responsibility for the transactions
contemplated by the Transaction Documents, including the President, Treasurer or
Secretary or any Vice President, Assistant Vice President, Assistant Treasurer,
Assistant Secretary, or any other officer customarily performing functions
similar to those performed by any of the above designated officers and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.
     “Sale Agreement” means the Sale Agreement, dated as of the Closing Date,
among the Seller and the Issuer, as the same may be amended, modified or
supplemented from time to time.
     “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended,
modified or supplemented from time to time, and any successor law thereto.
     “Schedule of Receivables” means, as the context may require, (i) the
schedule of Transferred Receivables, transferred to the Issuer on the Closing
Date or (ii) collectively, the schedule of all Receivables assigned to the
Issuer by the Seller as of the date of determination, with such additions and
deletions as properly made pursuant to the Transaction Documents.
     “Second Allocation of Principal” means, with respect to any specified
Payment Date, an amount equal to the excess, if any, of (a)(i) the Note Balance
of Class A Notes and the Class B Notes as of such Payment Date (before giving
effect to any principal payments made on the Notes on such Payment Date) minus
(ii) the First Allocation of Principal for such Payment Date over (b)(i)the Pool
Balance as of the end of the related Collection Period minus (ii) the sum of the
YSOC Amount for such Payment Date and the Targeted Overcollateralization Amount;
provided, however, that the Second Allocation of Principal shall not exceed the
sum of the Class A and Class B Note Balance (before giving effect to any
principal payments on the notes on such

                  Definitions (2006-G1)

21



--------------------------------------------------------------------------------



 



Payment Date) minus the First Allocation of Principal for such Payment Date;
provided, further, that the Second Allocation of Principal on and after the
Final Scheduled Payment Date for the Class B Notes shall not be less than the
amount that is necessary to reduce the outstanding principal amount of the
Class B Notes to zero (after the application of the First Allocation of
Principal).
     “Securities Act” means the Securities Act of 1933, as amended.
     “Seller” means BAS Securitization LLC, a Delaware limited liability
company, and its successors and assigns.
     “Seller Certification” means the certification in the form attached as
Exhibit B to the Indenture.
     “Servicing Criteria” shall mean the “servicing criteria” set forth in Item
1122(d) of Regulation AB.
     “Servicing Fee” means, for any Payment Date, the product of (A) one twelfth
(or, in the case of the first Payment Date, a fraction, the numerator of which
is the number of days (assuming 30 day months) from and including the Cut-Off
Date to and including the last day of the first Collection Period and the
denominator of which is 360), (B) the Servicing Fee Rate and (C) the Pool
Balance as of the first day of the related Collection Period (or, in the case of
the first Payment Date, as of the Cut-Off Date).
     “Servicing Fee Rate” means 1.01% per annum.
     “Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc., or any successor that is a nationally
recognized statistical rating organization.
     “Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. Code § 3801 et seq.
     “Supplemental Servicing Fees” means any late fees, prepayment charges,
extension fees and other administrative fees and expenses or similar charges
allowed by applicable law collected (from whatever source) on the Receivables
during each Collection Period permitted to be retained by the Master Servicer
pursuant to Section 3.10(b) of the Master Servicing Agreement.
     “Targeted Overcollateralization Amount” means, for any Payment Date, the
greater of (i) (x) 1.35% of (y) the Pool Balance minus the YSOC Amount for the
related Payment Date and (ii) (x) 0.50% of (y) the Pool Balance minus the YSOC
Amount as of the Cut-Off Date.
     “Termination Date” means February 19, 2013.
     “TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939, as
amended and as in force on the date hereof, unless otherwise specifically
provided.

                  Definitions (2006-G1)

22



--------------------------------------------------------------------------------



 



     “Transaction Documents” means the Indenture, the Notes, the Note Depository
Agreement, the Sale Agreement, the Master Servicing Agreement, the Receivables
Servicing Agreement, the Purchase Agreement, and the Trust Agreement, as the
same may be amended or modified from time to time.
     “Transferred Assets” means (a) the Purchased Assets, (b) all of the
Seller’s rights under the Purchase Agreement and (c) all proceeds of the
foregoing.
     “Transferred Receivables” means the Receivables transferred by the Seller
to the Issuer on the Closing Date.
     “Trust Accounts” has the meaning set forth in Section 8.2(a)(ii) of the
Indenture.
     “Trust Account Property” means the Trust Accounts, all amounts and
investments held from time to time in any Trust Account (whether in the form of
deposit accounts, Physical Property, book-entry securities, uncertificated
securities or otherwise), and all proceeds of the foregoing.
     “Trust Agreement” means the Trust Agreement, dated as of October 4, 2006,
as amended and restated by the Amended and Restated Trust Agreement dated as of
the Closing Date, between the Seller and the Owner Trustee, as the same may be
amended and supplemented from time to time.
     “Trust Estate” means all money, accounts, chattel paper, general
intangibles, goods, instruments, investment property and other property of the
Issuer, including without limitation (i) the Transferred Assets, (ii) the rights
of the Issuer to the funds on deposit from time to time in the Trust Accounts
and any other account or accounts established pursuant to the Indenture and all
cash, investment property and other property from time to time credited thereto
and all proceeds thereof (including investment earnings, net of losses and
investment expenses, on amounts on deposit therein), (iii) all of the Issuer’s
rights under the Sale Agreement and (iv) all proceeds of the foregoing.
     “UCC” means, unless the context otherwise requires, the Uniform Commercial
Code as in effect in the relevant jurisdiction, as amended from time to time.
     “Underwriting Agreement” means the Underwriting Agreement dated November 3,
2006 among Banc of America Securities LLC, as representatives on the
underwriters named therein, the Seller and BANA.
     “United States” or “USA” means the United States of America (including all
states, the District of Columbia and political subdivisions thereof).
     “Warranty Receivable” means a Receivable which CARI has repurchased
pursuant to Section 6.2 of the CARI Purchase Agreement, which GMAC has
repurchased pursuant to Section 6.2 of the GMAC Sale Agreement, which the Seller
has repurchased pursuant to Section 2.3 of the Sale Agreement or which BANA has
repurchased pursuant to Section 3.3 of the Purchase Agreement.

                  Definitions (2006-G1)

23



--------------------------------------------------------------------------------



 



     “YSOC Amount” means, with respect to any Collection Period and the related
Payment Date, the aggregate amount by which the Amount Financed as of the last
day of such Collection Period of each Discount Receivable (other than a Discount
Receivable that is a Defaulted Receivable or a Repurchased Receivable), exceeds
the present value (calculated at the Required Rate) of each scheduled payment of
each such Discount Receivable assuming such scheduled payment is made on the
last day of each month and each month has 30 days.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms. Unless otherwise inconsistent with the
terms of this Agreement, all accounting terms used herein shall be interpreted,
and all accounting determinations hereunder shall be made, in accordance with
GAAP. Amounts to be calculated hereunder shall be continuously recalculated at
the time any information relevant to such calculation changes.

                  Definitions (2006-G1)

24